Citation Nr: 1719403	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Whether the reduction of the Veteran's VA pension benefits for the period from February 1, 2011, to May 31, 2013 was proper and whether the corresponding overpayment assessed in the amount of $5653 as a result of the reduction was validly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from December 1962 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2015 decision of the St. Paul, Minnesota Regional Office and Insurance Center (RO) of the Department of Veterans' Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's son passed away on February [REDACTED], 2011.

2.  The Veteran began receiving cost of living increases in his Social Security Administration (SSA) benefits in December 2011.  


CONCLUSIONS OF LAW

1.  The reduction of the amount of the Veteran's monthly disability pension benefits for the month of February 2011 that was effectuated by the March 2015 RO decision was not proper.  38 U.S.C.A. § 101, 1501, 1503, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2016).
 
2.  The reduction of the amount of the Veteran's monthly disability pension benefits for the time period from March 1, 2011 to May 31, 2013 that was effectuated by the March 2015 RO decision was proper.  38 U.S.C.A. § 101, 1501, 1503, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2016).

3.  An overpayment of VA benefits with aid and attendance allowance in the initial amount of $5364 was validly created.  38 U.S.C.A. §§ 1506, 1521 (West 2014); 38 C.F.R. §§ 1.962, 3.271, 3.272, 3.277, 3.660 (2016).

4.  An overpayment of VA pension benefits with aid and attendance allowance in the amount of $289, corresponding to the reduction of such benefits made for the month of February 2011, was not validly created.  38 U.S.C.A. §§ 1506, 1521 (West 2014); 38 C.F.R. §§ 1.962, 3.271, 3.272, 3.277, 3.660 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  However, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to cases involving recovery of overpayment of indebtedness, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103 (a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt.  In this regard, the claims file reveals that the Veteran has had ample opportunity to present argument in this matter and has in fact presented such argument.  Moreover, there is no indication that there is any pertinent outstanding evidence necessary to adjudicate this claim.  Therefore, any notice and assistance obligations on behalf of the Board have been met and the Veteran is not prejudiced by the Board proceeding to issue a decision on the merits. 
II.  Analysis

In this appeal, the Veteran is essentially challenging the propriety of overall pension reductions instituted by the March 2015 decision and the validity of a corresponding $5653 overpayment assessed by a March 2015 demand letter.

A veteran who meets the wartime service requirements will be paid the maximum rate of pension, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.23, 3.273.  Pension recipients such as the Veteran who are in need of the aid and attendance of another person are subject to a significantly higher maximum pension rate.  38 C.F.R. § 3.351 

Payments of any kind from any source shall be counted as income during the 12- month annualization period in which received, unless specifically excluded.  38 C.F.R. § 3.271.  Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

The monthly rate of pension shall be computed by reducing the applicable maximum pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273 (a).  The MAPR is published in the applicable VA pension rate tables. and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  See also http://benefits.va.gov/PENSION/current_rates_veteran_pen.asp, for the applicable Veteran's Pension Rate Tables.      

Effective December 2009 through November 30, 2011, the annual MAPR for a Veteran with no dependents, who was in need of aid and attendance was $19,736 and the annual MAPR for a Veteran with one dependent in need of aid and attendance was $23,396.   Effective December 1, 2012, the annual MAPR for a Veteran with no dependents, who was in need of aid and attendance was $20,795 and the annual MAPR for a Veteran with one dependent in need of aid and attendance was $24,652.  See http://www.benefits.va.gov/PENSION/rates_veteran_pen.asp.   

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. Thus, in order for the Board to determine whether an overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. § 3.500 (b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).

Also, if a debt is solely the result of VA administrative error, the effective date of the reduction of benefits is the date of the last payment based on this error, and consequently, there is no overpayment charged to the Veteran.  38 U.S.C.A. § 5112 (b)(10); 38 C.F.R. §§ 3.500 (b)(2), 21.7635(q)(2). 

Where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, however, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Thus, a finding of "sole administrative error" requires not only the error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  38 U.S.C.A. § 5112 (b) (10); 38 C.F.R. § 3.500 (b)(2).  If the claimant fails to provide full disclosure of facts or should know an error has been made, yet accepts the payment, the overpayment will not be considered due to sole administrative error.  See VA Manual 22-4, Part III, § 2.03.  See also Jordan v. Brown, 10 Vet. App. 171, 174 (1997).

In a December 2014 letter, the RO notified the Veteran that it had received information from the Social Security Administration (SSA) concerning his monthly income and the status of a dependent.  This information indicated that the Veteran's son had passed away on January [REDACTED], 2011 and that the Veteran's monthly SSA payments had been increased due to SSA cost of living increases, which had begun on December 1, 2011.  Consequently, the RO proposed to remove the Veteran's son as a dependent for pension purposes effective February 1, 2011, which would result in a reduction of the amount of monthly pension payment to which he was entitled effective this date.  Notably, the RO had initially removed the Veteran's son as a dependent effective June 1, 2013 (thus paying him as a veteran with no dependents from that date), as this was the date that the son had been scheduled to complete college.  The RO also proposed to effectuate an additional reduction in the Veteran's monthly pension payment entitlement effective December 1, 2011, the point at which SSA had begun to implement the cost of living increases mentioned above.  

The RO noted that these changes would result in a reduction of the Veteran's monthly pension entitlement from $1646 to $1357 effective February 1, 2011; from $1646 to $1392 effective December 1, 2011; and from $1646 to $1409 effective December 1, 2012.  The RO also indicated that while the Veteran's monthly pension entitlement also decreased from June 1, 2013, he had actually been paid at a monthly rate that was less than the proposed, decreased monthly pension amount.  In this regard, from June 1, 2013 to November 30, 2013, the Veteran was paid $1341 per month but was entitled to receive $1409 per month; from December 1, 2013, the Veteran was paid $1341 per month but was entitled to receive $1424 per month; and from December 1, 2014, the Veteran was being paid $1341 per month but was entitled to receive $1442 per month.  However, the RO noted that if the proposed changes were implemented, they would result in assessment of an overpayment, as over the whole time period in question, the Veteran was paid more in total pension benefits than the amount to which he was entitled.  

Subsequently, in the March 2015 decision, the RO did implement the proposed changes and noted that these changes had created an overpayment in the Veteran's account.  Then in a March 2015 demand letter, the Veteran was notified that an overpayment in the amount of $5653 was being assessed.  

It is evident from the record that VA did in fact receive information from SSA that the Veteran's son passed away and that his SSA benefits had increased due to annual cost of living increases, which did clearly occur.  See e.g. https://www.ssa.gov/oact/cola/colaseries.html, delineating the history and percentage amount of such increases and indicating that increases occurred in 2011, 2012, 2013 and 2014.  Also, the Veteran has not presented any specific evidence indicating that the information VA received from SSA concerning the amount of annual SSA income he received during the time-frame in question was in error or any specific evidence that the VA's arithmetical computations pertaining to how much he was overpaid were in error.  Additionally, the Board's general review of the record indicates that the RO's arithmetical calculation of the amount of the overpayment is correct.  Thus, because pension benefits must generally be decreased dollar for dollar on the basis of increased income, including income from SSA, and because the applicable MAPR is lower for a Veteran with no dependents as opposed to a Veteran with one dependent, the Board finds that the overpayment assessed by the RO is largely valid.  38 C.F.R. § 3.271  

Moreover, the Veteran has not specifically alleged, and the evidence does not suggest, that sole administrative error has been committed by VA in regard to the part of the debt the Board is finding valid.  In this regard, the Veteran has only generally indicated that he felt that the overpayment was "not his fault."  Also even assuming arguendo that some type of error was made by VA, the evidence does not show that VA was put on notice of the death of the Veteran's son or the SSA cost of living adjustments prior to proposing to adjust, and then subsequently adjusting, his monthly pension benefits; the Veteran at least should have known to notify VA of these events; and the Veteran also at least should have known that his son's death and the increase in SSA benefits would result in a reduction of his monthly pension benefits.  However, he continued to accept monthly payments at a higher rate of pension than that to which he was entitled.   Accordingly, VA sole administrative error is not shown in this case.  See VA Manual 22-4, Part III, § 2.03.  See also Jordan v. Brown, 10 Vet. App. 171, 174 (1997).

The Veteran has specifically reported that his son did not pass away on January on January [REDACTED], 2011 but on February [REDACTED], 2011, however.  As a father, the Veteran's reporting of this date naturally carries strong probative weight.  In addition, a general internet search indicates that the Veteran's son's obituary was published in the Fresno Bee on February [REDACTED], 2011 and indicated that he passed away on Wednesday February [REDACTED], 2011 in Clovis, California, where the Veteran resides.  See http://www.legacy.com/ (search of archived obituaries).  Consequently, the weight of the evidence indicates that the Veteran's son did in fact pass away on February [REDACTED], 2011, as reported by the Veteran.  Accordingly, the reduction of the Veteran's pension benefits for the month of February 2011 was not proper and the corresponding overpayment assessed in relation to this reduction was not valid.  
The Board notes that the applicable annual MAPR for a Veteran with one dependent receiving pension benefits at the aid and attendance rate in January 2011 was $23,396 and the corresponding MAPR for a Veteran with no dependents was $19,736.  Shown in the RO's December 2014 letter, the RO did appropriately determine that the Veteran had been overpaid his pension benefit due solely to the timing of his son's death for the time frame from March 1, 2011 to November 30, 2011 and that this portion of the overpayment amounted to $289 per month.  Consequently, the evidence indicates that the Veteran's pension benefits for the month of February 2011 were also reduced by $289.  Accordingly, since the reduction for February 2011 was improper, the overall amount of the overpayment in this case must be reduced from $5653 to $5364.  (I.e. $5653-$289=$5364).  
    

ORDER

Reduction of the Veteran's VA pension benefits for the month of February 2011 was not proper.  

Reduction of the Veteran's VA pension benefits from March 1, 2011 to May 31, 2013 was proper. 

The overpayment of VA benefits with aid and attendance allowance in the amount of $5364 was validly created. 

The overpayment of VA pension benefits with aid and attendance allowance in the amount of $289, corresponding to the reduction of such benefits made for the month of February 2011, was not validly created.   


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


